 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made and entered effective July
15, 2018 by and between Erik Rothchild (“Executive”) and Rocky Mountain High
Brands, Inc., a Nevada corporation (the “Company”). Certain capitalized terms
used but not defined elsewhere in this Agreement have the meanings ascribed to
them in Section 24.

 

WHEREAS, the Company desires to employ Executive on the terms and conditions set
forth herein; and

 

WHEREAS, Executive desires to be employed by the Company on such terms and
conditions;

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and agreements contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree to the foregoing recitals and as follows:

 

1.                  Term. Executive’s employment hereunder will be effective as
of the Effective Date and will continue until terminated as provided for herein.
The period during which Executive is employed by the Company hereunder is
hereinafter referred to as the “Employment Term.”

 

2.                  Position and Duties.

 

2.1       Position. During the Employment Term, Executive will serve as the
President and Founder of FitWhey Brands, Inc., a wholly-owned subsidiary of
Rocky Mountain High Brands, Inc., reporting to the Company’s Chief
Commercialization Officer or to such other officer of the Company as directed by
the CEO. In such position, Executive will be responsible for sales and promotion
of the FitWhey Brand, and other duties attendant thereto, including assisting in
production.  

 

2.2       Duties. During the Employment Term, Executive will devote all of
Executive’s business time and attention to the performance of Executive’s duties
hereunder and will not, without the prior written consent of the Board of
Directors of the Company (the “Board”), engage in any other business activities
that conflict or interfere with the performance of such services or which engage
in competition with the Company during the term of this Agreement.

 

3.                  Place of Performance. The principal place of Executive’s
employment will be 195 W. Oriole Way, Chandler, AZ 85256. However, Executive
shall be responsible for sales and promotion nationwide and shall be available
to travel to accomplish same.

 

  

 

 



4.                  Compensation.

 

4.1       Base Salary. Subject to Section 4.1(b), the Company will pay Executive
an initial annual rate of base salary of $75,000 through the Company’s payroll
system for a commitment of 40 hours per week in periodic installments in
accordance with the Company’s customary payroll practices, (the “Base Salary”).
Executive will be eligible for annual salary increases as approved by the
Company’s Board of Directors.

 

4.2       Annual Bonus. Executive may be eligible to receive an annual bonus to
be determined by the Chief Commercialization Officer as approved by the Chief
Executive Officer.

 

4.3       Equity Awards. Executive will be entitled to participate in any equity
incentive compensation plan adopted by the Company, for the benefit of its
executive level officers, during the Employment Term. Additionally, if the
Company sells FitWhey Brands, Inc. to a third party purchaser, Executive will be
paid an incentive of 5% of the gross sales price of the sale.

 

4.4       Employee Benefits. During the Employment Term, Executive will be
entitled to participate in all employee benefit plans, practices and programs
maintained by the Company, as in effect from time to time (collectively,
“Employee Benefit Plans”), on a basis which is no less favorable than is
provided to other similarly situated executives. Company agrees to cover the
cost of the Executive’s medical premium for employee.

 

4.5       Vacation; Paid Time-off. During the Employment Term, Executive will be
entitled to 3 weeks paid vacation days, and 1 week paid sick days, per calendar
year (prorated for partial years) in accordance with the Company’s vacation and
sick day policies in effect from time to time. The foregoing paid vacation and
sick days will be in addition to any other paid holidays declared by the Company
in accordance with the Company’s paid holiday vacation policies in effect from
time to time. Employee may carry up to unused 2 weeks of vacation time over each
year. Sick time does not carry over from year to year.

 

4.6       Business Expenses. Executive will be entitled to reimbursement for all
reasonable and necessary out-of-pocket business expenses incurred by Executive
in connection with the performance of Executive's duties hereunder in accordance
with the Company's expense reimbursement policies and procedures.



5.   Termination. This Agreement may be terminated as follows:

 

5.1       Death. This Agreement shall terminate immediately in the event of the
Employee's death, provided, however, that the Employee's estate shall be paid
the Base Salary that the Employee earned through the date of his/her death, in
the time and manner in which the Employee would have been paid such
compensation.

 

 2 

 



5.2        Disability. This Agreement shall terminate immediately in the event
that the Employee becomes "disabled," as that term is defined in 29 C.F.R.
§1630.2(g)(1), and is unable to perform the essential functions of his/her
position, with reasonable accommodation for a period of 180 consecutive days.

 



5.3        General Termination. The Company shall be entitled to terminate this
Agreement immediately, for any reason or no reason, it being understood that
Executive’s employment is at will. Executive will not be entitled to any
severance pay.

 

5.4        Resignation. The Employee shall have the right to terminate this
Agreement at any time, for any reason, by providing the Company with thirty (30)
days written notice ("Notice of Resignation"), provided, however, that
subsequent to his/her resignation, the Employee shall be required to comply with
the Non-Disclosure and/or Non Interference provisions set forth in this
Agreement and shall not be entitled to any Severance Pay.

 

5.5       Stock Options and Rule 144 Stock. In the event that the Company
terminates this Agreement, any unvested stock options will be canceled and
forfeited by the Employee. The Company agrees that it will not place a stop with
its Stock Transfer Agent on any of Company stock or otherwise interfere with the
clearing of any Company stock in the Employee’s name in paper certificate form.
Alternatively, the Company agrees to assist the Employee in clearing any and all
of the Company’s Rule 144 stock in Employee’s name in paper certificate form at
the time of termination.

 

5.6       Resignation of All Other Positions. Upon termination of Executive’s
employment hereunder for any reason, Executive will automatically and without
the necessity of further action be deemed to have resigned from all positions
that Executive holds as an officer or member of the board of directors (or
substantially similar governing body) of the Company or any of its affiliates.

 

6.                  Confidential Information. Executive understands and
acknowledges that during the Employment Term Executive will have access to and
learn about Confidential Information.

 

6.1       Company Creation and Use of Confidential Information. Executive
understands and acknowledges that the Company has invested, and continues to
invest, substantial time, money and specialized knowledge into developing its
resources, creating a customer base, generating customer and potential customer
lists, training its employees, and improving its beverage offerings. Executive
understands and acknowledges that as a result of these efforts, the Company has
created, and continues to use and create valuable Confidential Information which
provides the Company with a competitive advantage over others in the
marketplace.

 

 3 

 

 



6.2       Disclosure and Use Restrictions. Executive agrees and covenants: (a)
to treat all Confidential Information as strictly confidential; (b) not to
directly or indirectly disclose, publish, communicate or make available
Confidential Information, or allow it to be disclosed, published, communicated
or made available, in whole or part, to any entity or person whatsoever
(including other employees of the Company) not having a need to know and
authority to know and use the Confidential Information in connection with the
business of the Company and, in any event, not to anyone outside of the direct
employ of the Company except as required in the performance of Executive’s
authorized employment duties to the Company or with the prior written consent of
the Chief Executive Officer (and then, such disclosure will be made only within
the limits and to the extent of such duties or consent); and (c) not to access
or use any Confidential Information, and not to copy any documents, records,
files, media or other resources containing any Confidential Information, or
remove any such documents, records, files, media or other resources from the
premises or control of the Company, except as required in the performance of
Executive’s authorized employment duties to the Company or with the prior
written consent of Chief Executive Officer (and then, such disclosure will be
made only within the limits and to the extent of such duties or consent).
Nothing herein will be construed to prevent disclosure of Confidential
Information as may be required by applicable law or regulation, or pursuant to
the valid order of a court of competent jurisdiction or an authorized government
agency, provided that the disclosure does not exceed the extent of disclosure
required by such law, regulation or order. Executive will promptly provide
written notice of any such order to the Chief Executive Officer. Executive
understands and acknowledges that Executive’s obligations under this Agreement
with regard to any particular Confidential Information will commence immediately
upon Executive first having access to such Confidential Information (whether
before or after Executive begins employment with the Company) and will continue
during and after Executive’s employment with the Company until such time as such
Confidential Information has become public knowledge other than as a result of
Executive’s breach of this Agreement or breach by those acting in concert with
Executive or on Executive’s behalf.

 

7.                  Restrictive Covenants.

 

7.1       Acknowledgment. Executive understands that the nature of Executive’s
position gives Executive access to and knowledge of Confidential Information and
places Executive in a position of trust and confidence with the Company.
Executive further understands and acknowledges that the Company’s ability to
preserve these for the exclusive knowledge and use of the Company is of great
competitive importance and commercial value to the Company, and that improper
use or disclosure by Executive is likely to result in unfair or unlawful
competitive activity.

 

7.2       Non-solicitation of Employees. Executive agrees and covenants not to
directly or indirectly solicit, hire, recruit, and attempt to hire or recruit,
or induce the termination of employment of any employee of the Company during
the Restricted Period.

 

 4 

 

 

7.3       Non-disparagement. Executive agrees and covenants that Executive will
not at any time make, publish or communicate to any person or entity or in any
public forum any defamatory or disparaging remarks, comments or statements
concerning the Company or its businesses, or any of its employees, officers,
director (or substantial equivalent), or agents. Company agrees and covenants
that it will cause its officers, directors (or substantial equivalents), and
agents not to at any time make, publish or communicate to any person or entity
or in any public forum any defamatory or disparaging remarks, comments or
statements concerning Executive.

 

7.4       Code of Conduct and Insider Trading Policy. Executive acknowledges
that Executive has been presented with the Company’s Code of Conduct and Insider
Trading Policy, including the Blackout Trading Calendar, and has read,
understands and has executed those agreements in conjunction with executing this
Employment Agreement.

 

7.5       Representations. Executive represents to the Company that Executive is
willing and able to engage in businesses that are not restricted pursuant to
this Section 7 and that enforcement of the restrictive covenants set forth in
this Section 7 will not be unduly burdensome on Executive. Executive
acknowledges that Executive’s agreement to the restrictive covenants set forth
in this Section 7 is a material inducement and condition to the Company’s
willingness to enter into this Agreement and to perform its obligations
hereunder. Executive acknowledges and agrees that the restrictive covenant and
remedies set forth in this Section 7 are reasonable as to time, geographic area
and scope of activity and do not impose a greater restraint than is necessary to
protect the goodwill and legitimate business interests of the Company.

 

7.6       Court Modification. Notwithstanding the foregoing, if the restrictive
covenants set forth in this Section 7 are found by a court of competent
jurisdiction to contain limitations as to time, geographic area or scope of
activity that are not reasonable or not necessary to protect the goodwill or
legitimate business interests of the Company, then such court is hereby
authorized and requested to reform such provisions to the minimum extent
necessary to cause the limitations contained in this Section 7 as to time,
geographical area and scope of activity to be reasonable and to impose a
restraint that is not greater than necessary to protect the goodwill and
legitimate business interests of the Company.

 

8.                  Remedies. In the event of a breach or threatened breach by
Executive of Section 6 or Section 7 of this Agreement, Executive hereby consents
and agrees that the Company will be entitled to seek, in addition to other
available remedies, a temporary or permanent injunction or other equitable
relief against such breach or threatened breach from any court of competent
jurisdiction, without the necessity of showing any actual damages or that money
damages would not afford an adequate remedy, and without the necessity of
posting any bond or other security. The aforementioned equitable relief will be
in addition to, not in lieu of, legal remedies, monetary damages or other
available forms of relief.

 

 5 

 

 



9.                  Proprietary Rights.

 

9.1       Work Product. Executive acknowledges and agrees that all Work Product
and Intellectual Property will be the sole and exclusive property of the
Company.

 

9.2       Work Made for Hire; Assignment. Executive acknowledges that, by reason
of being employed by the Company at the relevant times, to the extent permitted
by law, all of the Work Product consisting of copyrightable subject matter is
“work made for hire” as defined in 17 U.S.C. § 101 and such copyrights are
therefore owned by the Company. To the extent that the foregoing does not apply,
Executive hereby irrevocably assigns to the Company, for no additional
consideration, Executive’s entire right, title and interest in and to all Work
Product and Intellectual Property rights therein, including the right to sue,
counterclaim and recover for all past, present and future infringement,
misappropriation or dilution thereof, and all rights corresponding thereto
throughout the world. Nothing contained in this Agreement will be construed to
reduce or limit the Company’s rights, title or interest in any Work Product or
Intellectual Property so as to be less in any respect than that the Company
would have had in the absence of this Agreement.

 

9.3       Further Assurances; Power of Attorney. During and after Executive’s
employment, Executive agrees to reasonably cooperate with the Company to (a)
apply for, obtain, perfect and transfer to the Company the Work Product as well
as all Intellectual Property rights in the Work Product in any jurisdiction in
the world; and (b) maintain, protect and enforce the same, including, without
limitation, executing and delivering to the Company any and all applications,
oaths, declarations, affidavits, waivers, assignments and other documents and
instruments as will be requested by the Company. Executive hereby irrevocably
grants the Company power of attorney to execute and deliver any such documents
on Executive’s behalf in Executive’s name and to do all other lawfully permitted
acts to transfer the Work Product to the Company and further the transfer,
issuance, prosecution and maintenance of all Intellectual Property rights
therein, to the full extent permitted by law, if Executive does not promptly
cooperate with the Company’s request (without limiting the rights the Company
will have in such circumstances by operation of law). The power of attorney is
irrevocable, coupled with an interest, and will not be affected by Executive’s
subsequent incapacity.

 

9.4       No License. Executive understands that this Agreement does not, and
will not be construed to, grant Executive any license or right of any nature
with respect to any Work Product or Intellectual Property or any Confidential
Information, materials, software or other tools made available to Executive by
the Company.

 

 6 

 

 



10.              Security.

 

10.1   Security and Access. Executive agrees and covenants (a) to comply with
all Facilities Information Technology and Access Resources of the Company; (b)
not to access or use any Facilities and Information Technology and Access
Resources except as authorized by the Company; and (c) not to access or use any
Facilities and Information Technology and Access Resources in any manner after
the termination of Executive’s employment by the Company, whether termination is
voluntary or involuntary.

 

10.2   Exit Obligations. Upon (a) voluntary or involuntary termination of
Executive’s employment or (b) the Company’s request at any time during
Executive’s employment, Executive will (i) provide or return to the Company any
and all Company property, including keys, key cards, access cards,
identification cards, security devices, employer credit cards, network access
devices, computers, cell phones, smartphones, PDAs, pagers, fax machines,
equipment, speakers, webcams, manuals, reports, files, books, compilations, work
product, e-mail messages, recordings, tapes, disks, thumb drives or other
removable information storage devices, hard drives, negatives and data and all
Company documents and materials belonging to the Company and stored in any
fashion, including but not limited to those that constitute or contain any
Confidential Information or Work Product, that are in the possession or control
of Executive, whether they were provided to Executive by the Company or any of
its business associates or created by Executive in connection with Executive’s
employment by the Company; and (ii) delete or destroy all copies of any such
documents and materials not returned to the Company that remain in Executive’s
possession or control, including those stored on any non-Company devices,
networks, storage locations and media in Executive’s possession or control.

 

11.              Governing Law: Jurisdiction and Venue. This Agreement, for all
purposes, will be construed in accordance with the laws of the State of Texas
without regard to conflicts of law principles. Any action or proceeding by
either of the parties to enforce this Agreement will be brought only in a state
or federal court located in the State of Texas, county of Dallas. The parties
hereby irrevocably submit to the exclusive jurisdiction of such courts and waive
the defense of inconvenient forum to the maintenance of any such action or
proceeding in such venue.

 

12.              Entire Agreement. Unless specifically provided herein, this
Agreement contains all of the understandings and representations between
Executive and the Company pertaining to the subject matter hereof and supersedes
all prior and contemporaneous understandings, agreements, representations and
warranties, both written and oral, with respect to such subject matter.

 

13.              Modification and Waiver. No provision of this Agreement may be
amended or modified unless such amendment or modification is agreed to in
writing and signed by Executive and the Company. No waiver by either of the
parties of any breach by the other party hereto of any condition or provision of
this Agreement to be performed by the other party hereto will be deemed a waiver
of any similar or dissimilar provision or condition at the same or any prior or
subsequent time, nor will the failure of or delay by either of the parties in
exercising any right, power or privilege hereunder operate as a waiver thereof
to preclude any other or further exercise thereof or the exercise of any other
such right, power or privilege.

 

 7 

 

 

14.              Severability. Should any provision of this Agreement be held by
a court of competent jurisdiction to be enforceable only if modified, or if any
portion of this Agreement will be held as unenforceable and thus stricken, such
holding will not affect the validity of the remainder of this Agreement, the
balance of which will continue to be binding upon the parties with any such
modification to become a part hereof and treated as though originally set forth
in this Agreement. The parties further agree that any such court is expressly
authorized and requested to modify any such unenforceable provision of this
Agreement in lieu of severing such unenforceable provision from this Agreement
in its entirety, whether by rewriting the offending provision, deleting any or
all of the offending provision, adding additional language to this Agreement or
by making such other modifications as it deems warranted to carry out the intent
and agreement of the parties as embodied herein to the maximum extent permitted
by law. The parties expressly agree that this Agreement as so modified by the
court will be binding upon and enforceable against each of them. In any event,
should one or more of the provisions of this Agreement be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability will not affect any other provisions hereof, and if such
provision or provisions are not modified as provided above, this Agreement will
be construed as if such invalid, illegal or unenforceable provisions had not
been set forth herein.

 

15.              Captions. Captions and headings of the sections and paragraphs
of this Agreement are intended solely for convenience and no provision of this
Agreement is to be construed by reference to the caption or heading of any
section or paragraph.

 

16.              Counterparts. This Agreement may be executed in any number of
original, facsimile or portable document format (.pdf) separate counterparts,
each of which will be deemed an original, but all of which taken together will
constitute one and the same instrument.

 

17.              Tolling. Should Executive violate any of the terms of the
restrictive covenant obligations articulated herein, the obligation at issue
will run from the first date on which Executive ceases to be in violation of
such obligation.

 

18.              Section 409A. This Agreement is intended to comply with Section
409A of the Internal Revenue Code or an exemption thereunder and will be
construed and administered in accordance with Section 409A. Notwithstanding any
other provision of this Agreement, payments provided under this Agreement may
only be made upon an event and in a manner that complies with Section 409A or an
applicable exemption. Any payments under this Agreement that may be excluded
from Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral will be excluded from Section 409A to the
maximum extent possible. For purposes of Section 409A, each installment payment
provided under this Agreement will be treated as a separate payment. Any
payments to be made under this Agreement upon a termination of employment will
only be made upon a “separation from service” under Section 409A.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A and
in no event will the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by Executive on
account of non-compliance with Section 409A.

 

 8 

 

 

19.              Successors and Assigns. This Agreement is personal to Executive
and will not be assigned by Executive. Any purported assignment by Executive
will be null and void from the initial date of the purported assignment. The
Company may assign this Agreement to any successor or assign (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company. This Agreement will
inure to the benefit of the Company and permitted successors and assigns.

 

20.              Notice. All notices, requests, consents, claims, demands,
waivers and other communications hereunder will be in writing and will be deemed
to have been given and received: (a) when delivered by hand (with written
confirmation of receipt); (b) when received by the addressee if sent by a
nationally recognized overnight courier (return receipt requested); (c) on the
date sent by facsimile (with confirmation of transmission) if sent during normal
business hours of the recipient, and on the next business day if sent after
normal business hours of the recipient; or (d) on the third day after the date
mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
following addresses (or at such other address for a party as is specified in a
notice given in accordance with this Section 20):

 

If to the Company to:

with a copy (which will not constitute notice) to:

 

Rocky Mountain High Brands, Inc.

9101 LBJ Freeway, Suite 200

Dallas, TX  75243

Attn: David Seeberger

Facsimile: (214) 593-5617

david@rockymountainhighbrands.com

Steven J. Heath

3010 LBJ Freeway

Dallas, Texas 75234

Attn: Steven J. Heath

Facsimile: (214) 919-6138

sheathlaw@att.net

 

If to Executive to:

 

 

Erik Rothchild

195 W. Oriole Way

Chandler, AZ 85286

erik@BFITBrands.com

 

 

 

21.              Withholding. The Company will have the right to withhold from
any amount payable hereunder any federal, state and local taxes in order for the
Company to satisfy any withholding tax obligation it may have under any
applicable law or regulation.

 

22.              Survival. Upon the expiration or other termination of this
Agreement, the respective rights and obligations of the parties hereto will
survive such expiration or other termination to the extent necessary to carry
out the intentions of the parties under this Agreement.

 

 9 

 

 

23.              Acknowledgment of Full Understanding. EXECUTIVE AGREES AND
ACKNOWLEDGES THAT EXECUTIVE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS
INTO THIS AGREEMENT. EXECUTIVE ACKNOWLEDGES AND AGREES THAT EXECUTIVE HAS HAD AN
OPPORTUNITY TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF EXECUTIVE’S CHOICE
BEFORE SIGNING THIS AGREEMENT.

 

24.              Certain Defined Terms. For purposes of this Agreement, the
following terms have the following meanings:

 

“Affiliate” means, with respect to any Person, any other Person who, directly or
indirectly (including through one or more intermediaries), controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control,” when used with respect to any specified Person,
means the power, direct or indirect, to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities or partnership or other ownership interests, by contract or
otherwise; and the terms “controlling” and “controlled” have correlative
meanings.

“Common Stock” means common stock of the Company, par value $0.001 per share.

 

“Common Stock Share Price” means, as of any particular date: (a) the closing
sales price of the Common Stock on the domestic securities exchange, if any, on
which the Common Stock is at the time listed; (b) if there have been no sales of
the Common Stock on any such exchange on any such day, the average of the
highest bid and lowest asked prices for the Common Stock on such exchange at the
end of such day; (c) if on any such day the Common Stock is not listed on a
domestic securities exchange, the closing sales price of the Common Stock as
quoted on the OTC Bulletin Board, the Pink OTC Markets or similar quotation
system or association for such day; or (d) if there have been no sales of the
Common Stock on the OTC Bulletin Board, the Pink OTC Markets or similar
quotation system or association on such day, the average of the highest bid and
lowest asked prices for the Common Stock quoted on the OTC Bulletin Board, the
Pink OTC Markets or similar quotation system or association at the end of such
day; in each case, averaged over twenty (20) consecutive trading days ending on
the day on which the “Common Stock Share Price” is determined.

“Company Code of Conduct” means the Company’s Code of Conduct and Insider
Trading Policy which may be updated from time to time. These policies define
appropriate behavior in the workplace and appropriate trading guidelines for
trading the Company’s stock.

“Confidential Information” means all information not generally known to the
public, in spoken, printed, electronic or any other form or medium, relating
directly or indirectly to: business processes, practices, methods, policies,
plans, publications, documents, research, operations, services, strategies,
techniques, agreements, contracts, terms of agreements, transactions, potential
transactions, negotiations, pending

 

 10 

 

 

negotiations, know-how, trade secrets, formulas, computer programs, computer
software, applications, operating systems, software design, web design,
work-in-process, databases, manuals, records, articles, systems, material,
sources of material, supplier information, vendor information, financial
information, results, accounting information, accounting records, legal
information, marketing information, advertising information, pricing
information, credit information, design information, payroll information,
staffing information, personnel information, employee lists, supplier lists,
vendor lists, developments, reports, internal controls, security procedures,
graphics, drawings, sketches, market studies, sales information, revenue, costs,
notes, communications, algorithms, product plans, designs, styles, models,
ideas, audiovisual programs, inventions, unpublished patent applications,
original works of authorship, discoveries, experimental processes, experimental
results, specifications, customer information, customer lists, client
information, client lists, manufacturing information, factory lists, distributor
lists, and buyer lists of the Company or its businesses or any existing or
prospective customer, supplier, investor or other associated third party, or of
any other Person that has entrusted information to the Company in confidence.
Without limiting the foregoing, “Confidential Information” also includes (a)
other information that is marked or otherwise identified as confidential or
proprietary, or that would otherwise appear to a reasonable person to be
confidential or proprietary in the context and circumstances in which the
information is known or used, and (b) information developed by Executive in the
course of Executive’s employment by the Company as if the Company furnished the
same Confidential Information to Executive in the first instance.
Notwithstanding the anything to the contrary, “Confidential Information” does
not include information that (i) is or becomes generally available to the public
other than as a result of any act or failure to act by Executive or anyone
acting on Executive’s behalf; (ii) is or becomes available to Executive on a
non-confidential basis from a source other than the Company, unless Executive
has actual or constructive knowledge that the source of such information is
prohibited from disclosing the information to Executive by a contractual, legal,
fiduciary, or other obligation; (iii) was known by or in the possession of
Executive, as established by documentary evidence, prior to being disclosed to
Executive by or on behalf of the Company ; or (iv) was or is independently
developed by Executive, as established by documentary evidence, without
reference to, or use of, in whole or in part, any Confidential Information.

 

“Customer Information” means all names, phone numbers, addresses, e-mail
addresses, order history, order preferences, chain of command, pricing
information and other information identifying facts and circumstances specific
to the customer.

“Disability” means Executive’s incapacity due to physical or mental illness
that: (a) prevents Executive from performing Executive’s duties for the Company
on a full-time basis for 90 or more consecutive days or an aggregate of 180 days
in any 365 day period; or (b)(i) the Board determines, in compliance with
applicable law, is likely to prevent Executive from performing such duties for
such period of time, and (ii) 30 days have elapsed since delivery of such
determination of the Board to Executive and Executive has not resumed such
performance.

 11 

 

 

“Facilities Information Technology and Access Resources” means all Company
security policies and procedures as in force from time to time including without
limitation those regarding computer equipment, telephone systems, voicemail
systems, facilities access, monitoring, key cards, access codes, Company
intranet, internet, social media and instant messaging systems, computer
systems, e-mail systems, computer networks, document storage systems, software,
data security, encryption, firewalls, passwords and any and all other Company
facilities, IT resources and communication technologies.

 

“Intellectual Property” means all rights in and to copyrights, trade secrets,
trademarks (and related goodwill), mask works, patents and other intellectual
property rights therein arising in any jurisdiction throughout the world and all
related rights of priority under international conventions with respect thereto,
including all pending and future applications and registrations therefor, and
continuations, divisions, continuations-in-part, reissues, extensions and
renewals thereof.

“Person” means an individual, corporation, partnership, joint venture, Limited
Liability Company, governmental authority, unincorporated organization, trust,
association or other entity.

“Prohibited Activity” means any activity in which Executive contributes
Executive’s knowledge, experience, services, name, likeness, credibility or
reputation, directly or indirectly, in whole or in part, as an employee,
employer, owner, operator, manager, advisor, consultant, agent, partner,
director (or substantial equivalent), stockholder (or other equity or
quasi-equity holder), officer, volunteer, intern or any other similar capacity
to any Person [engaged in the same or similar business as the Company, including
those engaged in the beverage business]. “Prohibited Activity” also includes
activity that may require or inevitably requires disclosure of trade secrets,
proprietary information or Confidential Information or failure to comply with
the Company’s Code of Conduct or Insider Trading Policy.

“Termination Date” means, if Executive's employment hereunder terminates on
account of (a) Executive’s death, the date of Executive's death; (b) Executive’s
Disability, the date that it is determined that Executive has a Disability; (c)
either party providing notice of non-renewal pursuant to Section 1, the Renewal
Date immediately following the date on which the applicable party delivers
notice of non-renewal; and (d) any other reason, the date set forth in any valid
Notice of Termination. Notwithstanding anything contained herein, the
Termination Date will not occur until the date on which Executive incurs a
"separation from service" within the meaning of Section 409A.

 

“Third Party Purchaser” means any Person who, immediately prior to any
contemplated transaction, (a) does not directly or indirectly own or have the
right to acquire any equity interest in the Company and (b) is not an Affiliate
of any Person who does directly or indirectly own or have the right to acquire
any equity interest in the Company.

 12 

 

 

“Work Product” means all writings, works of authorship, technology, inventions,
discoveries, ideas and other work product of any nature whatsoever, that are
created, prepared, produced, authored, edited, amended, conceived or reduced to
practice by Executive individually or jointly with others during the period of
Executive’s employment by the Company and relating in any way to the business or
contemplated business, research or development of the Company (regardless of
when or where the Work Product is prepared or whose equipment or other resources
is used in preparing the same) and all printed, physical and electronic copies,
all improvements, rights and claims related to the foregoing, and other tangible
embodiments thereof. Without limiting the generality of the foregoing, “Work
Product” includes Company plans, publications, research, strategies, techniques,
agreements, documents, contracts, terms of agreements, negotiations, know-how,
formulas, computer programs, computer applications, software design, web design,
work in process, databases, manuals, results, developments, reports, graphics,
drawings, sketches, market studies, formulae, notes, communications, algorithms,
product plans, product designs, styles, models, audiovisual programs,
inventions, unpublished patent applications, original works of authorship,
discoveries, experimental processes, experimental results, specifications,
customer information, client information, customer lists, client lists,
manufacturing information, marketing information, advertising information, and
sales information.

 

 

IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
as of the Effective Date.

 

 

Company:

 

Rocky Mountain High Brands, Inc.

 

 

By: /s/Michael R. Welch

Name: Michael R. Welch

Title: President & Chief Executive Officer

 

 

Executive:

 

By: /s/Erik Rothchild

Name: Erik Rothchild

Title: President & Founder

FitWhey Brands, Inc.

 

 13 

 

 

EXHIBIT A

FORM OF RELEASE

AGREEMENT AND MUTUAL RELEASE

IMPORTANT NOTICE TO ERIK ROTHCHILD: Various federal, state and municipal laws
prohibit employment discrimination based on age, race, color, creed, religion,
sex, sexual orientation, national origin, disability, citizenship, veteran
status, and other prohibited criteria. These laws are enforced through the Equal
Employment Opportunity Commission, the Texas Workforce Commission, and other
federal, state and municipal agencies. If you believe that your agreement to
accept separation pay and benefits and the signing of this Agreement was coerced
or is discriminatory, you are encouraged to speak with your Officer for Human
Relations about your concerns. You are advised to discuss this Agreement with
your attorney. In any event, you should thoroughly review and understand the
effect of this document before signing it. You have twenty-one (21) days from
the date you received this Agreement to return a signed copy of the agreement to
Michael Welch. Additionally, you have seven (7) days after returning a signed
agreement to revoke your acceptance, if you so choose. To revoke your
acceptance, you must deliver a written notice of revocation to the attention of
Michael Welch, President and Chief Executive Officer, Rocky Mountain High
Brands, 9101 LBJ Freeway, Suite 200, Dallas, TX 75243 within seven days after
you sign the Agreement. You will not receive the severance benefits described
ion your employment agreement until the revocation period has expired without
revocation by you of the signed agreement. Neither this Notice nor any terms of
this Agreement are acknowledgements or admissions by the Company or you of any
violation of state or federal law.

This Agreement and Mutual Release (this “Agreement”), dated as of
_____________________(the “Execution Date”), is entered into by and among
(“Executive”) and Rocky Mountain High Brands, Inc., a Nevada corporation (the
“Company”), pursuant to the terms of that certain Employment Agreement dated
July 15, 2018(“Employment Agreement”), by and between Executive and Company. By
letter dated ___________________, delivered by the Rocky Mountain High Brands,
Inc. to Michael Welch, Executive’s employment with the Company and each of its
subsidiaries and corporate affiliates has been terminated, effective
________________. Pursuant to Section 5.7 of the Employment Agreement, Executive
agreed that in consideration for receiving the Severance Amount identified in
the Employment Agreement, Executive would execute and deliver this Agreement to
the Company. Each capitalized term used herein and not otherwise defined shall
have the meaning given such term in the Employment Agreement.

1.       Definitions.

“Claims” means any and all claims, complaints, charges, demands, liabilities,
suits, damages, losses, expenses, attorneys' fees, obligations or causes of
action. “Claims” shall not include, and nothing in this Agreement shall be
construed to be a waiver or release of, (i) any rights or obligations of any
party arising under or through the Certificate of Incorporation, the Bylaws, or
the Shareholder Agreement of the Company and any subsequent amendments to any
such documents; (ii) any rights to indemnity under Section 4.5 of the Employment
Agreement; (iii) any rights or obligations under the Employment Agreement that
survive the date of termination of Executive’s employment with the Company; (iv)
any vested or previously accrued benefits under any retirement or welfare plan
of the Company; or (v) Executive’s entitlement, if any, to continue medical and
dental insurance coverage under and pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”).

 14 

 

 

“Company Parties” means the Company, each of its predecessors, successors,
assigns, parents, Subsidiaries and affiliates and each of the foregoing
entities' respective past, present and future members, managers, officers,
employees, agents, representatives, principals, insurers, attorneys, employee
benefit programs (and the trustees, administrators, fiduciaries and insurers of
such programs), and any Person acting by, through, under or in concert with any
of the foregoing entities.

“Executive Parties” means Executive and Executive’s family, attorneys, heirs,
estate, agents, executors, representatives, administrators and each of their
respective successors and assigns.

2.       Executive’s General Release and Covenant Not to Sue.

a.       Executive, on behalf of Executive and each of the other Executive
Parties, hereby generally releases and forever discharges the Company Parties
from any and all Claims, known or unknown, of any kind and every nature
whatsoever, and whether or not accrued or matured, which any of them have or may
have arising out of or relating to any transaction, dealing, relationship,
conduct, act or omission, or any other matters or things occurring or existing
at any time prior to and including the Execution Date, including but not limited
to any Claims against any of the Company Parties based on, relating to or
arising under wrongful discharge, retaliation, breach of contract (whether oral
or written), tort, fraud, defamation, slander, breach of privacy, violation of
public policy, negligence, promissory estoppel, Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Employee Retirement Income Security Act of 1974, or any
other federal, state or local law relating to employment (or unemployment), the
payment of wages, salary or other compensation, civil or human rights, or
discrimination in employment (based on age or any other factor) in all cases
arising out of or relating to Executive's employment by the Company or any
Subsidiary thereof or Executive’s investment in the Company or any Subsidiary
thereof or Executive’s services as an officer or employee of the Company or any
Subsidiary thereof, or otherwise relating to the termination of such employment
or services.

b.       Executive, on behalf of Executive and each of the other Executive
Parties, hereby covenants forever not to assert, file, prosecute, commence,
institute (or sponsor or purposely facilitate any person in connection with the
foregoing), any complaint or lawsuit or any legal, equitable, arbitral or
administrative proceeding of any nature, against any of the Company Parties in
connection with any released Claims, and represents and warrants that no other
person or entity has initiated or, to the extent within Executive’s control,
will initiate any such proceeding on Executive’s behalf, and that if such a
proceeding is initiated, Executive shall accept no benefit therefrom. Provided,
however, the Parties acknowledge that this Agreement does not prohibit Executive
from pursuing an administrative claim with a local, state or federal
administrative body, but does preclude Executive from pursuing court action
regarding any such claim.

 15 

 

 

3.       Company’s General Release and Covenant Not to Sue.

a.       The Company, on its own behalf and on behalf of the other Company
Parties, hereby generally releases and forever discharges the Executive Parties
from any and all Claims, known or unknown, of any kind and every nature
whatsoever, and whether or not accrued or matured, which any of them may have,
arising out of or relating to any transaction, dealing, relationship, conduct,
act or omission, or any other matters or things occurring or existing at any
time prior to and including the Execution Date (including but not limited to any
Claims based on, relating to or arising under breach of contract (whether oral
or written), tort, fraud, defamation, slander, violation of public policy,
negligence, promissory estoppel, or any other federal, state or local law
relating to employment or discrimination in employment) in all cases arising out
of or relating to Executive's employment by the Company or any Subsidiary
thereof or Executive’s investment in the Company or any Subsidiary thereof or
Executive’s services as a director, officer or employee of any Company Party (or
of any entity for which Executive has served in any such capacity or a similar
capacity at the request of the Company), or otherwise relating to the
termination of such employment or services.

b.       The Company, on behalf of itself and the other Company Parties, hereby
covenants forever not to assert, file, prosecute, commence, institute (or
sponsor or purposely facilitate any person in connection with the foregoing),
any complaint or lawsuit or any legal, equitable, arbitral or administrative
proceeding of any nature, against any of the Executive Parties in connection
with any released Claims, and represents and warrants that no other person or
entity has initiated or to the extent within its control, will initiate any such
proceeding on its behalf, and that if such a proceeding is initiated, the
Company and the other Company Parties shall accept no benefit therefrom.

4.       Acknowledgments. Executive and the Company acknowledge that, by
entering into this Agreement, neither the Executive nor the Company admits to
any wrongdoing in connection with Executive’s employment, and that this
Agreement is intended as a compromise of any Claims that any Party has or may
have against the other. Executive acknowledges that Executive has read and
understands this Agreement, is fully aware of its legal effect, has not acted in
reliance upon any representations or promises made by the Company other than
those contained in writing herein, and has entered into this Agreement freely
based on Executive’s own judgment.

5.       Resignation. Executive hereby confirms Executive’s resignations from
all officer positions with Company and each of its direct or indirect
subsidiaries and corporate or non-corporate affiliates, effective immediately.

6.       Injunctive Relief. The parties hereto acknowledge that money damages
would be both incalculable and an insufficient remedy for a breach of this
Agreement by either party hereto and that any such breach would cause the
non-breaching party irreparable harm. Accordingly, each party hereto, in
addition to any other remedies at law or in equity it may have, shall be
entitled, without the requirement of posting of bond or other security, to
equitable relief, including injunctive relief and specific performance, in
connection with a breach of this Agreement by the other party. If either party
hereto files a pleading with a court seeking immediate injunctive relief and
this pleading is challenged by the other party and the injunctive relief sought
is not awarded, the party seeking injunctive relief shall pay all of the costs
and attorneys’ fees of the other party.

 16 

 

 

7.       Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws, such provision shall be
fully severable; this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a portion of
this Agreement; and the remaining provisions of this Agreement shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Agreement. Furthermore, in
lieu of such illegal, invalid or unenforceable provision there shall be added
automatically as part of this Agreement a provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and be legal,
valid and enforceable.

8.       Attorney’s Fees. Executive agrees to pay the reasonable attorney’s
fees, costs and any damages any Company Party may incur as a result of Executive
breaching a promise Executive made in this Agreement (such as by suing a Company
Party over a released Claim) or if any representation Executive made in this
Agreement is false. The Company agrees to pay the reasonable attorney’s fees,
costs and any damages any Executive Party may incur as a result of the Company
breaching a promise the Company made in this Agreement (such as by suing an
Executive Party over a released Claim) or if any representation the Company made
in this Agreement is false.

9.       Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be an original, but all of which together shall
constitute one and the same instrument. Any counterpart of this Agreement that
has attached to it separate signature pages which together contain the signature
of all parties hereto shall for all purposes be deemed a fully executed
original. Facsimile or pdf signatures shall constitute original signatures.

10.       Governing Law; Forum. This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas without reference to
principles of conflict of laws of Texas or any other jurisdiction.

11.       Older Worker Benefit Protection Act (OWBPA) Acknowledgement. Executive
is fully aware of all facts with regard to Executive’s rights, including
Executive’s rights under the Age Discrimination in Employment Act (“ADEA”), and
acknowledges receipt of a disclosure statement in compliance with the OWBPA,
which is attached to this Agreement. Executive understands that by executing
this Agreement, Executive is waiving Executive’s right to any relief for any
claim under the ADEA. Executive may still file a charge of discrimination with
the Equal Employment Opportunity Commission regarding such claims, but this
Agreement and waiver will bar Executive from receiving any compensation or
personal relief in the event of such a charge. Executive is hereby notified that
Executive has 21 days to consider this Agreement although Executive may waive
that period and sign the Agreement at any time prior to the end of the 21-day
period. Executive is advised in writing by this Agreement to consult with an
attorney prior to signing this Agreement, and by Executive’s signature below
Executive represents Executive has consulted with an attorney, or voluntarily
elected not to consult with an attorney, with respect to this Agreement. In
addition, Executive understands that Executive may revoke this Agreement within
7 days after Executive has signed it by written notice to:

Rocky Mountain High Brands, Inc.

9101 LBJ Freeway, Suite 200

Dallas, TX  75243

Attn: Michael Welch

michael@rockymountainhighbrands.com

This Agreement shall not become effective or enforceable until the 7-day
revocation period has expired without Executive’s revocation. Executive
acknowledges that if Executive accepts any of the Severance Amount identified in
the Employment Agreement after the expiration of the 7-day period, such
acceptance shall constitute confirmation by Executive that Executive did not
revoke this Agreement during the 7-day period.

 17 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

Company:

 

Rocky Mountain High Brands, Inc.

 

 

By: /s/Michael R. Welch

Name: Michael R. Welch

Title: President & Chief Executive Officer

 

 

Executive:

 

By: /s/Erik Rothchild

Name: Erik Rothchild

Title: President & Founder

FitWhey Brands, Inc.

 

 18 

 

 

